Citation Nr: 0820931	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and W.H.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran, his spouse, and W.H. testified at a Board 
hearing held at the local VA office in May 2008.

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for PTSD in November 2001.  The veteran 
was notified of this decision and of his appellate rights in 
December 2001, but did not file an appeal.

2.  The evidence received since the November 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2001 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2007).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify in regard to the evidence and 
information that is necessary to establish entitlement to the 
underlying claim of entitlement to service connection for 
PTSD was satisfied by a letter dated in September 2003.  
However, the VCAA duty to notify in regard to the evidence 
and information that is necessary to reopen the claim has not 
been satisfied.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the three notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant had actual knowledge of the evidence and 
information that is necessary to reopen the claim of 
entitlement to service connection for PTSD and the evidence 
and information that is necessary to establish entitlement to 
service connection for PTSD.  The appellant, through his 
representative, demonstrated at the Board hearing that he had 
actual knowledge of the requirements of the evidence 
necessary to reopen his claim and the requirements of 
entitlement to service connection for PTSD.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim of entitlement to 
service connection for PTSD, such error was harmless given 
that the claim has not been reopened, and hence no rating or 
effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured.  Since no new and material evidence has been 
received, in regard to the veteran's claim of entitlement to 
service connection for PTSD, a VA medical opinion is not 
required regarding this claim.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, a review of the claims folder reveals that 
the veteran was denied an unidentified benefit by the Social 
Security Administration (SSA).  However, it is unclear to the 
Board what type of SSA benefit the veteran was seeking and 
the veteran has not identified any existing SSA records as 
relevant to his claim of entitlement to service connection 
for PTSD.  Additionally, the veteran, in his testimony before 
the undersigned Acting Veteran Law Judge in May 2008, 
reported that he was treated by a private physician in 1975 
for the residuals of a shrapnel wound.  The veteran has 
indicated that the records of treatment in 1975, as treatment 
for a shrapnel wound, are not relevant to the veteran's claim 
of entitlement to service connection for PTSD.

VA is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Without any indication that the veteran's SSA 
records, regarding his denied application for benefits, 
contain any information regarding PTSD there is no evidence 
that the records are relevant to the claim before the Board.  
Additionally, without a current diagnosis of PTSD the records 
of treatment for residuals of a shrapnel wound in 1975 are 
not relevant to the claim.  Consequently, further efforts to 
obtain these records are not warranted. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied any applicable duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claim.

II. Application to Reopen

In a November 2001 rating decision, the RO denied service 
connection for PTSD, on the basis that there was no medical 
evidence of any current diagnosis of PTSD and no in service 
stressors were identified by the veteran.

The evidence of record at the time of the November 2001 
rating decision included the veteran's VA outpatient 
treatment records dated September 1999 to October 2001.  
Attempts were made to obtain the veteran's service medical 
records.  However, the National Personnel Records Center 
(NPRC) responded that the veteran's records were destroyed by 
fire in 1973.

The veteran did not appeal the November 2001 rating decision 
and it became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  Nor was new and material evidence received within 
the appeal periods.  See 38 C.F.R. § 3.156(b).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claims and review the former disposition of 
the claims.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 460-61 (2007).  In cases such as this, where the 
claim is filed on or after August 29, 2001, under 38 C.F.R. 
§ 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the November 2001 rating decision, in August 
2003 the veteran filed an application to reopen his claim of 
entitlement to service connection for PTSD.

The evidence associated with the claims file since the 
November 2001 rating decision includes VA outpatient 
treatment records dated January 2002 to January 2004; a VA 
outpatient Psychiatry consultation note dated in June 2007; 
and Vet Center records dated June to July 2003.  In May 2008 
the veteran, his spouse, and W.H., testified at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  The veteran testified that he has not been diagnosed 
with PTSD.

In light of the bases for the RO's November 2001 
determination, the evidence associated with the claims folder 
since that time does not raise a reasonable possibility of 
substantiating the claim.  The medical evidence does not show 
a diagnosis of PTSD.  The Board notes that the veteran 
testified that he has not been diagnosed with PTSD.  Thus, in 
the absence of new and material evidence under the provisions 
of 38 C.F.R. § 3.156(a) in regard to the veteran's claim of 
entitlement to service connection for PTSD, the claim is not 
reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for PTSD.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


